 In the Matter of LATONIA REFINING CORPORATIONandAMERICAN FEDERATION OF LABORCase No. R-5191.-Decided May 5, 19113Mr. Maurice F. HanningandMr. G. W. Hanneken,of Cleveland,Ohio, andMr. H. Buchanan,of Latonia, Ky., for the Company.Mr. J. W. Kneidle,of Cincinnati, Ohio, for the A. F. of L.Mr. Mirko Debevic,ofWilloughby, Ohio, for the Oil Workers.Mr. Louis Cokin,of'counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the A. F. of L., alleging that a question affecting commerce hadarisen concerning the representation of employees of Latonia RefiningCorporation, Latonia, Kentucky, herein called the Company, theNational Labor Relations Board provided for -an appropriate hearingupon due notice before Philip G. Phillips, Trial Examiner. Saidhearing was held at Cincinnati, Ohio, on April 20, 1943.At the com-mencement of the hearing, the Trial Examiner granted a motion ofOilWorkers International Union, herein called the Oil Workers, tointervene.The Company, the A. F.'of L., and the Oil Workers ap-peared at and participated in the hearing.'All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the courseof the hearing counsel for the Company moved to dismiss the petition.The Trial Examiner reserved ruling.The motion is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in the case, the Board makes the following:'Although Association of PetioleumWorkers of the Standard Oil Company of Ohio,herein called the Association,was servedsith notice of hearing,it did not appear.49N.L R B,No 66.488 LATONIA REFINING CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY489Latonia Refining Corporation is an Ohio corporation engaged inthe business of refining petroleum oils at Latonia, Kentucky.Ap-proximately all raw materials used by the Company is shopped toit from points outside the State of Kentucky, and approximately 75percent of all finished products is shipped to points outside the Stateof Kentucky.The Company's volume of business exceeds $200,000annually.IT.THE ORGANIZATIONS INVOLVEDAincrlcanFederation of Labor is a labor organization admitting tomembership employees of the Company.OilWorkersInternational Union is a labor organization affiliatedwith the Congress of Industrial Organizations,admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONiOn March 13, 1943, the A. F. of L. requested the Company to recog-nize it as the exclusive bargaining representative of its employees.The Company refused this request on the ground that it was operatingunder a contract with the Association.Since the Association hasbeen found to be an organization dominated by the Company 2 thecontract does not constitute a bar to a present determination of repre-sentatives.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the A. F. of L. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.zOn Februaiy15, 1943,the Board ordered the Company, among other things,to ceaseand desist from dominating and interfering with the administration of the Associationand to withdraw and withhold from the Association all recognition as representative ofits emplogees and completely disestablish the Association as such representative.Matterof Standard Oil Company,anOhiocorporation, .Sohio Pipe Line Corporation,LatoniaRefining Col po, ationandOilWorkers International Un ion,et al.,47 NL R. B , 6043 The Field Examiner reported that the A. F of L presented 144 membership applica-tioncards bearingapparently genuine signatures of persons whose names appear on theCompany's pay roll of March 29, 1943There are approximately 196 employees . in theappropriate unitThe Oil Workers presented 5 membership cards, but stated at thehealing that it did not desire to appear on the ballot in the event the Board directs anelection.6 490DEIDISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE 'UNITThe A. F. of L. contends that all production, maintenance, andlaboratory employees at the Latonia plant of the Company, excludingplant-protection employees, clerical employees, supervisory employees,and graduate technical engineers and chemists ,4 constitute an appro-priate unit.The only controversy with respect to the unit concernsthree employees.P. Dulscamp is classified by the Companyas anordinary productionemployee.The A. F. of L. urges that he be excluded from the unit,and the Company that he be included.Dulscamp works .5 days aweek as an ordinary production employee, but on the 6th day works asa foreman and exercises all the rights and privileges of the latter classof employees.Foremen are admittedly excluded from the unit.Under the circumstances, we shall exclude P. Dulscamp from the unit.The Company employs a person classified by it as a storekeeper.The Company requests -that he be excluded from the unit as aLierical employee, while the A. F. of L. urges that he be included.The storekeeper is responsible for ordering, materials and works inan office located between the refinery and the plant office.Althoughhe occasionally handles materials, the storekeeper is carried on theCompany's clerical pay roll.We shall exclude the storekeeper fromthe unit.The Company employs a person classified by it as a messenger.The A. F. of L. requests that he be included in the unit, and theCompany urges that he be excluded. The messenger is carried onthe Company's office pay roll, and, although he' at times carries sacksof mail, he spends a majority of his time performing clerical duties.We shall exclude the messenger from the unit.We find that all production, maintenance, and laboratory em-ployees at the Latonia plant of the Company, excluding plant-protection employees, clerical employees, supervisory employees,mraduate technical engineers and chemists,' P. Dulscamp, the store-keeper, and the messenger, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the Act.kV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of4The parties all agree that graduate technical engineers and chemists are employeeswho hold college degiees or ate duly certified by institutions of college standing5 See footnote 4,supra. LATONIA REFINING CORPO'R'ATION491Election herein, subject to the limitations and additions set forth inthe,Direction.As stated heretofore,the OilWorkersdoes not desire to appear onthe ballot.Accordingly,we shall not accord it a place on the ballot.DIRECTION OF ELECTION ,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as,amended,.it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Latonia RefiningCorporation, Latonia, Kentucky, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate, in Section IV, above, whovv ere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on ,vacation or tempo-rarily laid off, and including employees in the armed foiic^s of theUnited, States who present themselves in person at the polls, butexcluding any who' have since quit or been discharged for cause, todetermine whether or not they desire to be represented by AmericanFederation of Labor for the purposes of collective bargaining.